953 F.2d 644
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brian J. ROSE, Plaintiff-Appellee,v.MICHIGAN BELL TELEPHONE COMPANY, Defendant-Appellant.
No. 91-1963.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
On September 16, 1991, this court issued an order directing the defendant to show cause why its appeal should not be dismissed for lack of jurisdiction.   The defendant has not responded.   The defendant is appealing a district court order denying its motion for summary judgment in this ERISA action.   Denials of summary judgment usually may not be appealed immediately because they are not final decisions of the district court.   See 28 U.S.C. § 1291.   The requirement of finality means that all claims must be raised in a single appeal after a judgment on the merits.   Huron Valley Hospital, Inc. v. City of Pontiac, 792 F.2d 563, 566 (6th Cir.) cert. denied, 479 U.S. 885 (1986).


2
It is therefore ORDERED that the defendant's appeal is dismissed sua sponte for lack of appellate jurisdiction.   Rule 9(b)(1), Local Rules of the Sixth Circuit.   This order is without prejudice to the defendant's right to timely appeal from entry of a final order.